DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, and  5- 8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Prosser (U.S. 20120303397) in view of Davis (U.S. 9187004).

Regarding claim 1, Prosser teaches a mobile power storage, transport and distribution system (shown below in figure 1A item 1 defined in paragraph [0082] as a vehicle-mounted EV charging system) comprising:
Prosser teaches a. a plurality of storage container units (shown in figure 2C item 202 defined in paragraph [0092] as storage compartments).
Prosser teaches b. a plurality of energy storage elements stored within said storage container units (shown in figure 2D wherein a plurality of storage units, interpreted as battery modules item 108 stored in storage container item 202). 
Prosser teaches c. a power station configured to generate electrical power and charge said plurality of energy storage elements (defined in paragraph [0125] wherein resupply stations are repositories for battery modules capable of providing a charge to the battery module through the charging systems of the rescue vehicles). 
Prosser teaches e. Transportation means configured to transport said storage container units from said power station to said power consumption centers in need of power and discharged storage container units from said power consumption center towards said power station for recharging (shown in figure 1A wherein a transportation means is interpreted as item 100 defined as a vehicle).
Prosser teaches f. wherein said system includes a container power control and management unit configured to compute the power requirements of a power consumption center (paragraph [0114] teaches an onboard controller which manages the number of storage elements by sending and receiving information from a central location. Paragraph [0145] teaches monitoring the number of battery modules). Prosser teaches wherein said container power control and management unit is configured to transmit the number of energy storage elements upon receiving request from said power consumption center (paragraph [0114] teaches an onboard controller which manages the number of storage elements by sending and receiving information from a central location. Paragraph [0145] teaches wherein the controller monitors the number of batteries to be charged and discharged).
Prosser does not explicitly teach or suggest d. a loading means present at said power station and at power consumption centers, said loading means configured to load said charged energy storage elements into each of said storage container units and further configured to offload a plurality of discharged storage elements from said storage container units.
Davis teaches d. a loading means present at said power station and at power consumption centers, said loading means configured to load said charged energy storage elements into each of said storage container units and further configured to offload a plurality of discharged storage elements from said storage container units (shown below in figure 2 wherein the charging station comprises a transportation platform item 12 to offload and load batteries).
The Prosser reference teaches a vehicle which stores batteries to charge vehicles during travel. The Prosser reference retrieves charged batteries from a station and deposits discharged batteries at a station. Combined with the charging station of the Davis reference which exchanges batteries with a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Prosser reference with the charging system of the  of the Davis reference so that battery exchange may be automated.
The suggestion/motivation for combination can be found in the Davis reference in column 1 lines 46 - 49 wherein an automated system is suggested.






    PNG
    media_image1.png
    360
    535
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    486
    828
    media_image2.png
    Greyscale


Regarding claim 2, Prosser teaches the system as claimed in claim 1, wherein each of said storage container units includes: a. a plurality of compartments, each of said compartments is configured to receive an energy storage element, wherein each of said compartments includes a plurality of storage container unit terminals for charging and discharging said energy storage elements housed in a compartment; and b. a conductor network configured to electrically connect all terminals in said storage container units to each other (figures 2C and 2D show a plurality of compartments item 202 with charging and discharging terminals, interpreted as quick disconnects). 

Regarding claim 5, Prosser teaches the system as claimed in claim 2, wherein the compartments are detachable from adjacent compartments to increase or decrease the number of compartments (shown in figure 1A defined in paragraph [0082] teaches wherein the battery modules are preferably configured to be expandable).

Regarding claim 6, Prosser teaches the system as claimed in claim 5, wherein the compartments include cells, each of said cells can be attached or detached to vary the size of storage container unit itself (paragraph [0221] teaches wherein energy storage devices such as these may be comprised of small or large numbers of cells).

Regarding claim 7, Prosser teaches the system as claimed in claim 2, wherein each compartment is configured to store one or a plurality of energy storage elements (shown in figure 2D wherein a plurality of storage elements are stored within the compartment).

Regarding claim 8, Prosser teaches the system as claimed in claim 1, wherein said power station includes: a. charging equipment configured to charge each of the energy storage elements (defined in paragraph [0125] wherein resupply stations are repositories for battery modules capable of providing a charge to the battery module through the charging systems of the rescue vehicles) and b. a charging rack rail configured to sort the energy storage elements sequentially further configured to charge in a first in first out charging mode or in a simultaneous charging mode (defined in paragraph [0128] wherein the batteries are charged on a rack in phases or in an order. Paragraph [0129] teaches wherein the batteries are charged sequentially).
Prosser does not explicitly teach; c. said loading means configured to load each of said storage container units on said transportation means.
Davis teaches b. a charging rack rail configured to sort the energy storage elements sequentially and further configured to charge in a first in first out charging mode or in a simultaneous charging mode; c. said loading means configured to load each of said storage container units on said transportation means (shown below in figure 2 wherein the charging station comprises a transportation platform item 12 to offload and load batteries).
The Prosser reference teaches a vehicle which stores batteries to charge vehicles during travel. The Prosser reference retrieves charged batteries from a station and deposits discharged batteries at a station. Combined with the charging station of the Davis reference which exchanges batteries with a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Prosser reference with the charging system of the  of the Davis reference so that battery exchange may be automated.
The suggestion/motivation for combination can be found in the Davis reference in column 1 lines 46 - 49 wherein an automated system is suggested.

Regarding claim 11, Prosser teaches the system as claimed in claim 6, wherein said rack rail includes: a. a plurality of slots (figure 2D shows wherein a rack includes a plurality of slots, where the batteries are stored).
Prosser does not explicitly teach b. a conveyor mechanism, wherein said slots are configured on said conveyor mechanism, and said slots are configured to receive said energy storage elements.
Davis teaches b. a conveyor mechanism, wherein said slots are configured on said conveyor mechanism, and said slots are configured to receive said energy storage elements (figures 1 and 3 show a plurality of conveyor roller systems to receive energy storage elements. Figure 3 shows the conveyor system within the slots of the rack). 
The Prosser reference teaches a vehicle which stores batteries to charge vehicles during travel. The Prosser reference retrieves charged batteries from a station and deposits discharged batteries at a station. Combined with the charging station of the Davis reference which exchanges batteries with a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Prosser reference with the charging system of the  of the Davis reference so that battery exchange may be automated.
The suggestion/motivation for combination can be found in the Davis reference in column 1 lines 46 - 49 wherein an automated system is suggested.

Regarding claim 12, Prosser teaches the system as claimed in claim 13, wherein a first controller to control the operations of the charging system is taught,( defined in paragraph [0195] wherein a first controller and a second controller for the control center employed. Paragraph [0203] teaches wherein the charging station, has a control unit to control the operations of charging and exchanging batteries) but does not explicitly teach wherein said power station has a first loading means and said power consumer center includes a second loading means, each of said first loading means and said second loading means includes: a. a first control unit; b. a second control unit; c. a first actuator; and d. a second actuator, wherein said first control unit said first actuator are configured to lift said storage unit and further configured to place said storage container units onto each of said trailers and said second control unit, and said second actuator are configured to load said energy storage elements from said trailers into plurality of slots present at said power consumption center and further configured to load said discharged energy storage elements back to said storage container units.
	Davis teaches wherein said power station has a first loading means (shown in figure 2 wherein a first loading means is shown as a robotic arm item 7, within transportation platform item 12 or shown in figures 1 and 2 as items 2a-2C. The system shows a plurality of actuator systems used for loading and offloading storage batteries for storage, charging and exchanging within the vehicle and the station) and said power consumer center includes a second loading means (shown in figure 2 wherein a first loading means is shown as a robotic arm item 7, within transportation platform item 12 or shown in figures 1 and 2 as items 2a-2C. The system shows a plurality of actuator systems used for loading and offloading storage batteries for storage, charging and exchanging within the vehicle and the station), each of said first loading means and said second loading means includes: a. a first control unit; b. a second control unit (column 1 line 65 – column 2 line 5 teaches wherein a control unit interpreted as a computer carries out the automated process); c. a first actuator (shown in figure 2 wherein a first loading means is shown as a robotic arm item 7, within transportation platform item 12).; d. a second actuator (shown in figures 1 and 2 as items 2a-2C), wherein said first control unit said first actuator are configured to lift said storage unit and further configured to place said storage container units onto each of said trailers and said second control unit, and said second actuator are configured to load said energy storage elements from said trailers into plurality of slots present at said power consumption center and further configured to load said discharged energy storage elements back to said storage container units (defined in column 3 lines 41 - column 4 line 3 wherein the first actuator item 2, lifts storage battery from the trailer, interpreted as a vehicle, and places it on a conveyor to be stored in slots. A second actuator item 7 takes the discharged energy storage units and places them in storage container units to be charged). 
The Prosser reference teaches a vehicle which stores batteries to charge vehicles during travel. The Prosser reference retrieves charged batteries from a station and deposits discharged batteries at a station. Combined with the charging station of the Davis reference which exchanges batteries with a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Prosser reference with the charging system of the  of the Davis reference so that battery exchange may be automated.
The suggestion/motivation for combination can be found in the Davis reference in column 1 lines 46 - 49 wherein an automated system is suggested.

Regarding claim 13, Prosser teaches the system as claimed in claim 1, wherein said transportation means includes: a. a charged trailer configured to provide said charged or discharged storage elements as per requirement; and b. a propulsion configured to drive said charged trailer to said power consumption center (shown in figure 1 wherein a charged trailer comprises a propulsion means, interpreted as a truck).

Regarding claim 14, Prosser teaches the as claimed in claim 6, wherein said power station is coupled with at least one renewable power source, a non-renewable power source or a grid or a combination thereof (paragraph [170] teaches a renewable power source means included in the system). 

Regarding claim 15, Prosser teaches the system as claimed in claim 13, wherein a plurality of solar panels is mounted on said storage container units to drive said propulsion means (paragraph [170] teaches a renewable power source means included in the system). 

Regarding claim 16, Prosser teaches the system as claimed in claim 1, wherein said energy storage elements are configured to power said propulsion means while commuting from said power station to said power consumption center (paragraph [0085] teaches wherein the battery storage elements provide power to the propulsion means, interpreted as a vehicle).

Regarding claim 17, Prosser teaches the system as claimed in claim 1, wherein said energy storage elements is configured to power said propulsion means via a collective residuary power left in said energy storage elements from said power consumption center back towards said power station (paragraph [170] teaches a renewable power source means included in the system). 

6.	Claims  3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Prosser (U.S. 20120303397) in view of Davis (U.S. 9187004) as applied to claim 1 and in further view of Watson (US 20060012334).

Regarding claim 3, Prosser in view of Davis teaches the system as claimed in claim 2, but does not explicitly teach or suggest wherein said storage container units includes a plurality of bas bars, said bus bar is coupled to said plurality of conductors to arrange said energy storage elements either in a series configuration or in a parallel configuration.
	Watson teaches wherein said storage container units includes a plurality of bas bars, said bus bar is coupled to said plurality of conductors to arrange said energy storage elements either in a series configuration or in a parallel configuration (shown in figures 2 and 3, wherein the battery cells are comprised within a storage container, item 201, and paragraph [0044] teaches wherein  the internal plate pairs are electrically connected in parallel although the invention may be applied to cells in which the internal plate pairs are electrically connected in series or in combinations of series and parallel groups. Paragraph [0046] teaches wherein a plurality of bus bars connect the battery cells together in a series or parallel arrangement). 
The Prosser reference suggests a busbar connection within a the batteries stored on the vehicle, thus it is obvious to combine the bus bar system of the Watson reference with the charging system of the Prosser in view of Davis reference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Prosser in view of Davis reference with the busbar system of the Watson reference so that battery exchange is easily connected and disconnected.
The suggestion/motivation for combination can be found in the Watson reference in paragraph [0045] wherein connecting and disconnecting the battery cells is taught.

Regarding claim 4, Prosser in view of Davis teaches the system as claimed in claim 1, said bus bar is further configured to facilitate locking of said energy storage elements (defined in paragraph [0137] wherein bars 606 are used to lock the storage elements, battery module item 600), but does not explicitly teach or suggest wherein said bus bar is configured on compartment of each of said storage container units in a swivel configuration, 
	Watson teaches wherein said bus bar is configured on compartment of each of said storage container units in a swivel configuration, (paragraph [0046] teaches wherein busbars allow the battery to swivel or rotate).
The Prosser reference suggests a busbar connection within a the batteries stored on the vehicle, thus it is obvious to combine the bus bar system of the Watson reference with the charging system of the Prosser in view of Davis reference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Prosser in view of Davis reference with the busbar system of the Watson reference so that battery exchange is easily connected and disconnected.
The suggestion/motivation for combination can be found in the Watson reference in paragraph [0045] wherein connecting and disconnecting the battery cells is taught.

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the Prosser reference does not teach or suggest, “wherein said system includes a container power control and management unit configured to compute the power requirements of a power consumption center; wherein said container power control and management unit is configured to transmit the number of energy storage elements upon receiving request from said power consumption center.” Prosser teaches in paragraph [0090] wherein the vehicles store additional modules based on the power requirements, interpreted as a charging requirement, by swapping in or out battery modules to modify the charging requirement. Prosser teaches in paragraph [0105] wherein systems are optimized or modified according to the power or charging requirements for the energy storage elements. Paragraph [0128] teaches wherein a control unit interpreted as a controller at the station which determines which module is to be charged on a rack and manages facility electrical load to avoid exceeding the facility or local grid load requirements. The battery modules may be charged in groups or phases in order to comply with overall facility loads or utility requirements and preferences. Paragraph [0191] teaches wherein the information is communicated between systems upon receiving a request for charging wherein the rescue vehicle controller monitors charging system status (step 1500) and reports alerts and system status information to the vehicle operator (step 1502) and, optionally, to a second level of controllers located in a control center. The controller will also recommend appropriate actions to the vehicle operator which may include instructions about how to get the vehicle off a freeway and or maintenance actions to take (step 1512).
Regarding claims 2 – 8, and 11 – 17, the claims dependent upon claim 1, please see arguments above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859